UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 11) INTERLEUKIN GENETICS, INC. (Name of Issuer) Common Stock $.001 Par Value (Title of Class of Securities) 458738101 (CUSIP Number) Bryan Cave LLP One Metropolitan Square 211 North Broadway, Suite 3600 St. Louis, Missouri 63102 Attention: Robert J. Endicott Telephone (314) 259-2447 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 30, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box. □ (Continued on the following pages) The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Pyxis Innovations Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) □ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) □ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,642,174 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 36,642,174 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,642,174 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Alticor Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) □ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) □ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Michigan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,642,174 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 36,642,174 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,642,174 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON HC SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Solstice Holdings Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) □ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) □ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Michigan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,642,174 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 36,642,174 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,642,174 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON HC SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Alticor Global Holdings Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) □ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) □ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 36,642,174 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 36,642,174 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,642,174 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON HC SCHEDULE 13D This Amendment No. 11 to Schedule 13D (this Amendment No. 11) amends the initial Statement on Schedule 13D filed March 14, 2003 of Pyxis Innovations Inc. (Pyxis), Alticor Inc., Solstice Holdings Inc. (formerly known as Alticor Holdings Inc.) and Alticor Global Holdings Inc. (the Initial Schedule 13D), as amended by Amendment No. 1 filed July22, 2003 (Amendment No. 1), Amendment No. 2 filed September 24, 2004 (Amendment No. 2), Amendment No. 3 filed June 23, 2006 (Amendment No. 3), Amendment No. 4 filed August 28, 2006 (Amendment No. 4), Amendment No. 5 filed July 25, 2007 (Amendment No. 5), Amendment No. 6 filed January 16, 2008 (Amendment No. 6), Amendment No. 7 filed September 19, 2008 (Amendment No. 7), Amendment No. 8 filed March 26, 2009 (Amendment No. 8), Amendment No. 9 filed August 19, 2009 (Amendment No. 9) and Amendment No. 10 filed February 3, 2010 (Amendment No. 10). Amendment No. 10, Amendment No. 9, Amendment No. 8, Amendment No. 7, Amendment No. 6, Amendment No. 5, Amendment No. 4, Amendment No. 3, Amendment No. 2, Amendment No. 1 and the Initial Schedule 13D are collectively referred to in this Amendment No. 11 as the Previous Filings. To the extent any item is superseded by a later filing, the later filing is operative and controlling. As noted therein, Amendment No. 8 restated certain information previously included in the Initial Schedule 13D and Amendment No. 7, Amendment No. 6, Amendment No. 5, Amendment No. 4, Amendment No. 3, Amendment No. 2 and Amendment No. 1. Except as otherwise set forth herein, this Amendment No. 11 does not modify any of the information previously reported in the Previous Filings. Explanatory Note This Amendment No. 11 is filed for the purpose of providing information regarding changes in Pyxis representatives on the Issuers board of directors. Please see Item 4(d) below for additional information regarding these changes. Item 1. Security and Issuer. Name of Issuer: Interleukin Genetics, Inc. Title of Class of Equity Securities: Common Stock $.001 Par Value Address of Issuers Principal Executive Office: 135 Beaver Street Waltham, MA 02452 SCHEDULE 13D Item 2. Identity and Background. The information set forth in Item 2 of Amendment No. 10 and Amendment No. 8 is incorporated herein by reference. Item 3. Source and Amount of Funds or Other Consideration. The information set forth in Item 3 of Amendment No. 10 and Amendment No. 8 is incorporated herein by reference. Item 4. Purpose of Transaction. The information set forth in Item 4 of Amendment No. 8 is incorporated herein by reference. (d) Pyxis is the sole holder of the Series A Preferred Stock, par value $0.001 per share, of the Issuer (the Series A Preferred Stock). The holders of the Series A Preferred Stock are entitled to nominate and elect four members of the Board of Directors (the Board) of the Issuer (the Series A Directors). In the case of any vacancy in the office of a director occurring among the Series A Directors, the remaining Series A Directors may, by majority vote, elect a successor to hold such office for the unexpired term thereof. On July 30, 2010 George D. Calvert, a Series A Director, tendered his resignation as a member of the Board. On July 30, 2010 pursuant to a Unanimous Written Consent of the Series A Directors, the remaining Series A Directors elected Catherine Ehrenberger to hold office as a member of the Board as a Series A Director to fill the vacancy created by Mr. Calverts resignation. Item 5. Interest in Securities of the Issuer. (a) Pyxis beneficially owns 36,642,174 shares of the Issuers stock, which is approximately 55.3% of the sum of the number of the Issuers Common Stock that was outstanding as of April 30, 2010 (as reported in the Issuers most recent Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission) plus the number of shares that would have been outstanding upon conversion of all of the preferred stock and the convertible notes held by Pyxis as of such date. Alticor Inc., Solstice Holdings Inc., and Alticor Global Holdings Inc. may be deemed to beneficially own the same shares of the Issuers stock. The number of shares reported in this Item 5(a) includes 6,884,056 shares of Common Stock owned directly by Pyxis (as of July 30, 2010), 28,160,200 shares of Common Stock issuable to Pyxis upon conversion of its 5,000,000 shares of Series A Preferred Stock (as of July 30, 2010) and 1,597,918 shares of Common Stock issuable to Pyxis upon conversion of the convertible notes issued June 10, 2008, May 29, 2009, November 9, 2009 and February 1, 2010 (as of July 30, 2010). In determining Pyxis beneficial ownership percentage above, a division calculation is used wherein 36,642,174 is the numerator and the denominator is equal to the sum of: (a) all shares of Common Stock outstanding (as reported by the Issuer), (b) 28,160,200 shares issuable to Pyxis upon the conversion of the Series A Preferred Stock, and (c) 1,597,918 shares issuable to Pyxis upon the conversion of the convertible notes. SCHEDULE 13D The calculations in this Item 5(a) are based on the Issuer having 36,510,627 shares of Common Stock outstanding as of April 30, 2010, as reported in the Issuers most recent Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission. In addition, these calculations assume no outstanding options or other rights to obtain Common Stock have been exercised by their holders except for the conversion of the Series A Preferred Stock and convertible notes by Pyxis as described herein or as otherwise indicated by the Issuer. None of the other persons named in Item 2 of Amendment No. 8 is the beneficial owner of the Common Stock except to the extent beneficial ownership of shares owned by Pyxis may be attributed to such person. ( b) Pyxis holds the sole power to vote and dispose of the securities of the Issuer that it holds. Alticor Inc., Solstice Holdings Inc., and Alticor Global Holdings Inc. have the power to direct the voting and disposition of the securities of the Issuer held by Pyxis by virtue of their direct or indirect control of Pyxis. (c) None (d) Not applicable (e) Not applicable The responses to (a) of this Item 5 are Not Applicable for the Directors and Officers named in Item 2 of Amendment No. 8. The responses to paragraph (b) and (c) of this Item 5 are Not Applicable and None, respectively, for Alticor Inc., Solstice Holdings Inc., Alticor Global Holdings Inc., and the Directors and Officers named in Item 2 of Amendment No. 8. In addition, the information included in Item 4 above and in Item 4 of Amendment No. 8 is incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The information set forth in Item 6 of Amendment No. 8 and in Item 4 of this Amendment No. 10 is incorporated herein by reference. SCHEDULE 13D Item 7. Material to Be Filed as Exhibits. Exhibit Number Description 99.1 (i) Stock Purchase Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on March 5, 2003). (ii) Amendment No. 1 to Stock Purchase Agreement, dated May 20, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on May 30, 2003). (iii) Second Amendment to Stock Purchase Agreement, dated March 5, 2005, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.41 to the Issuers Form 10-K for the year ended December 31, 2004). 99.2 Certificate of Designations, Preferences and Rights of the Series A Preferred Stock of Interleukin Genetics, Inc. filed with the Delaware Secretary of State (hereby incorporated by reference to Exhibit 3.1 to the Issuers Form 8-K filed on March 5, 2003). 99.3 (i) Stock Purchase Agreement, dated August 17, 2006, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.12 to Amendment No. 4 filed August 28, 2006). (ii) First Amendment to Stock Purchase Agreement, dated August 12, 2008, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.14 to Amendment No. 7 filed September 19, 2008). (iii) Second Amendment to Stock Purchase Agreement, dated March 10, 2009, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.3(iii) to Amendment No. 8 filed March 26, 2009). 99.4 (i) Amended and Restated Note Purchase Agreement, dated March 10, 2009, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.1 to the Issuers Form 8-K filed on March 13, 2009). (ii) First Amendment to Amended and Restated Note Purchase Agreement dated August 10, 2009 between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.4(ii) to Amendment No. 9 filed August 19, 2009). SCHEDULE 13D (iii) Second Amendment to Amended and Restated Note Purchase Agreement dated February 1, 2010 between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on February 2, 2010). 99.5 (i) Exclusive License Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Access Business Group International LLC (hereby incorporated by reference to Exhibit10.7 to the Issuers Form 8-K filed on March 5, 2003). (ii) *First Amendment to Exclusive License Agreement, dated September1, 2008, between Interleukin Genetics, Inc. and Access Business Group International LLC (hereby incorporated by reference to Exhibit 99.16 to Amendment No. 7 filed September 19, 2008). 99.6 Amended and Restated Bylaws of Interleukin Genetics, Inc. filed with the Delaware Secretary of State (hereby incorporated by reference to Exhibit 3.1 to the Issuers Form 8-K filed on July 28, 2008). 99.7 Registration Rights Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.8 to the Issuers Form 8-K filed on March 5, 2003). * Confidential treatment granted as to certain portions, which portions were omitted and filed separately with the SEC. SCHEDULE 13D SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 30, 2010 PYXIS INNOVATIONS INC. By:/s/ Kim S. Mitchell Kim S. Mitchell, Assistant Secretary Dated: July 30, 2010 ALTICOR INC. By: /s/ Kim S. Mitchell Kim S. Mitchell, Assistant Secretary Dated: July 30, 2010 SOLSTICE HOLDINGS INC. By: /s/ Kim S. Mitchell Kim S. Mitchell, Assistant Secretary Dated: July 30, 2010 ALTICOR GLOBAL HOLDINGS INC. By: /s/ Kim S. Mitchell Kim S. Mitchell, Assistant Secretary EXHIBIT INDEX Exhibit Number Description 99.1 (i) Stock Purchase Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on March 5, 2003). (ii) Amendment No. 1 to Stock Purchase Agreement, dated May 20, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on May 30, 2003). (iii) Second Amendment to Stock Purchase Agreement, dated March 5, 2005, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.41 to the Issuers Form 10-K for the year ended December 31, 2004). 99.2 Certificate of Designations, Preferences and Rights of the Series A Preferred Stock of Interleukin Genetics, Inc. filed with the Delaware Secretary of State (hereby incorporated by reference to Exhibit 3.1 to the Issuers Form 8-K filed on March 5, 2003). 99.3 (i) Stock Purchase Agreement, dated August 17, 2006, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.12 to Amendment No. 4 filed August 28, 2006). (ii) First Amendment to Stock Purchase Agreement, dated August 12, 2008, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.14 to Amendment No. 7 filed September 19, 2008). (iii) Second Amendment to Stock Purchase Agreement, dated March 10, 2009, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.3(iii) to Amendment No. 8 filed March 26, 2009). 99.4 (i) Amended and Restated Note Purchase Agreement, dated March 10, 2009, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.1 to the Issuers Form 8-K filed on March 13, 2009). (ii) First Amendment to Amended and Restated Note Purchase Agreement dated August 10, 2009 between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 99.4(ii) to Amendment No. 9 filed August 19, 2009). (iii) Second Amendment to Amended and Restated Note Purchase Agreement dated February 1, 2010 between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.1 to the Issuers Form 8-K filed on February 2, 2010). 99.5 (i) Exclusive License Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Access Business Group International LLC (hereby incorporated by reference to Exhibit10.7 to the Issuers Form 8-K filed on March 5, 2003). (ii) *First Amendment to Exclusive License Agreement, dated September1, 2008, between Interleukin Genetics, Inc. and Access Business Group International LLC (hereby incorporated by reference to Exhibit 99.16 to Amendment No. 7 filed September 19, 2008). 99.6 Amended and Restated Bylaws of Interleukin Genetics, Inc. filed with the Delaware Secretary of State (hereby incorporated by reference to Exhibit 3.1 to the Issuers Form 8-K filed on July 28, 2008). 99.7 Registration Rights Agreement, dated March 5, 2003, between Interleukin Genetics, Inc. and Pyxis Innovations Inc. (hereby incorporated by reference to Exhibit 10.8 to the Issuers Form 8-K filed on March 5, 2003). * Confidential treatment granted as to certain portions, which portions were omitted and filed separately with the SEC.
